DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed February 22, 2021.  Claims 1-4 and 8-15 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: ENCODER USING A MAGNETIC SENSING ASSEMBLY AND AN OPTICAL SENSING ASSEMBLY AND POSITION DETECTION METHOD FOR A MOTOR 

Allowable Subject Matter
4.	Claims 1-4 and 8-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
as claimed, comprising: a carrier disc; a magnet disposed on the carrier disc; an optical coded disc disposed on the carrier disc and surrounding the magnet, wherein the optical coded disc has a first incremental pattern track and a second incremental pattern track, and the first incremental pattern track and the second incremental pattern track are respectively arranged along a circumferential direction of the optical coded disc, wherein the carrier disc, the magnet and the optical coded disc are structurally coaxial about a rotation axis and rotatable; a housing surrounding the carrier disc, wherein the carrier disc, the magnet and the optical coded disc could move with respect to the housing; a circuit board disposed on the housing; a magnetic sensing assembly disposed on the circuit board and paired with the magnet, in order to perform magnetic sensing and obtain an absolute position signal when the magnet moves with respect to the housing; an optical sensing assembly disposed on the circuit board and paired with the optical coded disc having the first incremental pattern track and the second incremental pattern track, in order to perform optical sensing and obtain a first incremental position signal and a second incremental position signal when the optical coded disc moves with respect to the housing; and a signal processing unit disposed on the circuit board, wherein the signal processing unit receives and integrates the absolute position signal, the first incremental position signal and the second incremental position signal to obtain an absolute position information; wherein the first incremental pattern track has M first incremental patterns as being rotated for one revolution along the circumferential direction of the optical coded disc, and the second incremental pattern track has N second incremental more specifically in combination with wherein the optical sensing assembly composes a light-emitting element and at least a light-receiving element, wherein the light-receiving element has a first incremental light-receiving region and a second incremental light-receiving region, and the first incremental light-receiving region and the second incremental light-receiving region are on both sides of the light-emitting element, respectively, wherein the light-emitting element emits a light to the first incremental pattern track and the second Incremental pattern track, wherein the first incremental light-receiving region receives the light reflected by the first incremental pattern track to obtain the first incremental position signal, and the second Incremental light-receiving region receives the light reflected by the second incremental pattern track to obtain the second incremental position signal, wherein the light-emitting element has a light-emitting region, wherein the light-emitting region has a width in a circumferential tangent direction of the optical coded disc, the second incremental pattern has a pitch in the circumferential tangent direction, and the width is .5 to 1.5 times of the pitch.
The combination of elements is the allowable subject matter.
Claims 2-4 and 8-11 are allowed because of their dependency on claim 1.
In regards to claim 12, the prior art of record individually or in combination fails to teach a position detection method a motor as claimed, comprising steps of: (a) more specifically in combination with (d) analyzing the absolute position signal, the first incremental position signal and the second incremental position signal, and obtaining a preliminary absolute position information, a first incremental position information and a second incremental position information, respectively; (e) analyzing the preliminary absolute position information to obtain a first position; (f) analyzing the first position and the first incremental position information to obtain a second position; and (g) analyzing the second position and the second incremental position information to obtain a third position, which is an absolute position.
Claim 13 is allowed because of its dependency on claim 12.
as claimed, comprising steps of: (a) providing the encoder, wherein the encoder comprises a magnet, an optical coded disc, a magnetic sensing assembly and an optical sensing assembly, wherein the optical coded disc surrounds the magnet and has a first incremental pattern track and a second incremental pattern track, which are respectively arranged along a circumferential direction of the optical coded disc, the magnetic sensing assembly is disposed in pair with the magnet, and the optical sensing assembly is disposed in pair with the optical coded disc; (b) performing magnetic sensing with the magnetic sensing assembly and the magnet when the magnet moves with respect to the magnetic sensing assembly, and obtaining an absolute position signal having one period per one revolution of the magnet; (c) performing optical sensing with the optical sensing assembly and the optical coded disc when the optical coded disc moves with respect to the optical sensing assembly, and obtaining a first incremental position signal having M periods per one revolution of the optical coded disc and a second incremental position signal having N periods per one revolution of the optical coded disc, wherein M and N are integers, and N is larger than M; more specifically in combination with (d) analyzing the absolute position signal, the first incremental position signal and the second incremental position signal, and obtaining a preliminary absolute position information, a first incremental position information and a second incremental position information, respectively; (e) analyzing the first incremental position information and the second incremental position information, and obtaining a third incremental position information having N-M periods per one revolution of the optical coded disc; (f) analyzing the preliminary absolute position information to obtain a first position; (g) analyzing the first position and the third incremental position information to obtain a second position; and (h) analyzing the second position and the second incremental position information to obtain a third position, which is an absolute position.
Claim 15 is allowed because of its dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.	Applicant’s arguments, see arguments/amendments, filed February 22, 2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejections of these claims and their corresponding dependents has been withdrawn. 
Claim 12 and its corresponding dependent claim 13 still remain allowable as stated in Office Action dated, December 17, 2020.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878